Citation Nr: 0722349	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from active duty in October 1977 after 
serving almost 21 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision.

That veteran appears to have claimed entitlement to service 
connection for a seizure disorder (June 2006 informal hearing 
presentation, October 2002 VA examination report).  As that 
issue is not inextricably intertwined with this claim, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is currently diagnosed with coronary artery 
disease, which he asserts began during his time in service.  

Service medical records reflect that a provisional diagnosis 
of hypertension was entered in 1961, but a follow-up 
consultation only found labile hypertension.  Service medical 
records also show complaints of chest pain on a number of 
occasions during service including (June 1972, August 1973, 
March 1976, and September 1976 (chest pain and dizziness), 
April 1977).  In October 1977, the veteran was noted to have 
a history of chest pain, although an echocardiogram report 
reflects an assessment of non-cardiac chest pain.  

In 1996, approximately 20 years post-service, the veteran 
underwent an angioplasty to the circumflex artery and had stents 
placed twice.  Private treatment records from 1998 show that the 
veteran carried a diagnosis of coronary artery disease.  The 
veteran underwent a VA examination in October 2002 at which he 
was again diagnosed with coronary artery disease; but, while the 
veteran suggested that his coronary artery disease began during 
service, the examiner failed to express an opinion as to the 
etiology of the coronary artery disease.

In September 2006, the veteran's private doctor, Dr. Meares, 
in a 3 sentence letter, opined that it was as likely as not 
that the veteran's disabilities (including coronary artery 
disease) were related to his military service, and in 
particular to his extended Vietnam service.  However, he 
failed to provide any rationale for his opinion, and there 
was no evidence that it was based on a review of the 
veteran's service medical records.

In November 2006, the veteran underwent a VA examination at which 
the VA examiner concluded that it was less likely than not that 
the veteran's ischemic heart disease was related to rare elevated 
blood pressure readings in service.  However, there was no 
discussion of Dr. Meares' opinion and no discussion of the 
veteran's other in-service complaints, such as chest pain.

As such, additional development is required and the case is 
REMANDED for the following action:

1.  Forward the veteran's claims file to 
the VA examiner who provided the November 
2006 evaluation of the veteran and 
medical opinion.  Ask that person to 
refamiliarize himself with the veteran's 
record and to provide an addendum to his 
report that addresses the veteran's chest 
pain complaints in service and their 
relationship, if any, to his subsequent 
diagnosis of coronary artery disease.  I 
would be helpful if the examiner were to 
express his view in terms of whether it 
is likely, unlikely or at least as likely 
as not that the veteran's coronary artery 
disease was either caused by or began 
during his military service.  The 
examiner should also address the opinion 
of Dr. Meares, and to the extent 
possible, reconcile any conclusions to 
the contrary.  If the examiner from the 
November 2006 examination is not 
available, the veteran's claims file 
should be sent to another for the 
requested opinion. 

2.  Once the development has been 
completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity 
to respond before returning the record to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




